IN THE SUPREME COURT OF THE STATE OF DELAWARE

                                        §
In the matter of DEBORAH                §   No. 466, 2015
REAGAN PIRESTANI, an                    §
alleged disabled person.                §   Court Below—Court of Chancery
                                        §   of the State of Delaware,
                                        §   C.M. No. 17950-N-ML

                          Submitted: October 19, 2015
                          Decided:   October 21, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                      ORDER

      This 21st day of October 2015, it appears to the Court that:

      (1)    On August 27, 2015, the appellant, Joseph Daniel Pirestani, filed a

notice of appeal from a Court of Chancery order denying his request for

enlargement of time and adopting the master’s final order for appointment of a

guardian. Before the notice of appeal was filed, Pirestani filed a timely motion for

reargument in the Court of Chancery. The Court of Chancery granted the motion

for reargument and gave Pirestani additional time to file an opening brief in

support of his exceptions to the master’s report.

      (2)    On October 2, 2015, Pirestani filed a motion to remand this appeal

and to suspend briefing in this Court until the Court of Chancery issued a final

ruling on the master’s report. The Clerk issued a notice to show cause directing

Pirestani to show why this appeal should not be dismissed for his failure to comply
with Supreme Court Rule 42 in filing an appeal from an interlocutory order. In his

response to the notice to show cause, Pirestani acknowledges that the Court of

Chancery has not made a final ruling in the proceedings below and therefore the

order on appeal is interlocutory.

       (3)    Absent compliance with Supreme Court Rule 42, this Court is limited

to the review of a trial court’s final judgment.1 An order is deemed final and

appealable if the trial court has declared its intent that the order be the court’s final

act in disposing of all justiciable matters within its jurisdiction.2 A timely-filed

motion for reargument tolls the finality of a judgment and the time period for filing

an appeal.3 In light of the timely motion for reargument pending in the Court of

Chancery at the time of the notice of appeal, the granting of the motion for

reargument, and the ongoing proceedings in the Court of Chancery, the order on

appeal is interlocutory because it did not finally determine and terminate the Court

of Chancery proceedings.

       (4)    Pirestani acknowledges that he has not complied with the

requirements of Supreme Court Rule 42. Accordingly, this Court lacks jurisdiction

to entertain the appeal and the appeal must be dismissed. Pirestani may file a

notice of appeal after the Court of Chancery issues a final order.


1
  Julian v. State, 440 A.2d 990, 991 (Del. 1982).
2
  J.I. Kislak Mortg. Corp. v. William Matthews, Builder, Inc., 303 A.2d 648, 650 (Del. 1973).
3
  Tomasetti v. Wilmington Sav. Fund Soc’y, 672 A.2d 61, 64 (Del. 1996).
                                               2
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                 BY THE COURT:

                                 /s/ Karen L. Valihura
                                        Justice




                                   3